Citation Nr: 1627658	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  06-24 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for osteoarthritis of the lower thoracic and lumbar spine ("lumbar spine disability").

2.  Entitlement to an initial rating in excess of 20 percent for patellofemoral osteoarthritis of the left knee ("left knee disability").  

3.  Entitlement to an initial rating in excess of 10 percent for patellofemoral osteoarthritis of the right knee ("right knee disability").

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle fracture ("right ankle disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to March 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July and August 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The July 2004 rating decision granted service connection for the lumbar spine disability (20 percent rating), left knee disability (20 percent rating), and right knee disability (10 percent rating), all effective October 3, 2003.  The August 2004 rating decision granted service connection for the right ankle disability (10 percent rating, also effective October 3, 2003).

In July 2015, a Board hearing was held at the RO before the undersigned and the transcript is of record.  

The Board remanded the case for further development in September 2015.  The AOJ was instructed to obtain updated treatment records and medical opinions on the nature and etiology of the lumbar spine, bilateral knees, and right ankle disabilities.  VA examinations were provided in November 2015 and VA treatment records have been associated with the claims file.  The Board is satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the entire period of appeal, the lumbar spine disability is manifested by forward flexion to at least 45 degrees, without evidence of ankylosis of the thoracolumbar spine.

2.  For the entire period of appeal, the left knee disability is manifested by pain, pain on palpation, and subjective feelings of giving way, without evidence of ankylosis, flexion limited to at least 60 degrees, extension limited to at least 5 degrees, impairment of the tibia and fibula, or genu recurvatum.

3. For the entire period of appeal, the left knee disability is also manifested by effusion into the joint.

4.  For the entire period of appeal, the right knee disability is manifested by pain and pain on palpation, without evidence of ankylosis, flexion limited to at least 60 degrees, extension limited to at least 5 degrees, impairment of the tibia and fibula, or genu recurvatum.

5.  For the entire period of appeal, the right ankle disability is manifested by pain, stiffness, dorsiflexion to at least 15 degrees, and plantar flexion to at least 40 degrees, without evidence of ankylosis, marked limitation of motion, malunion of the os calcis or astragalus, or an astragalectomy.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability evaluation in excess of 20 percent for the lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for the assignment of a disability evaluation in excess of 20 percent for the left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for the assignment of a separate disability evaluation of 20 percent for the left knee disability under Diagnostic Code 5258 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5258 (2015).
 
4.  The criteria for the assignment of a disability evaluation in excess of 10 percent for the right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2015).

5.  For the entire appeal period, the criteria for the assignment of a disability evaluation in excess of 10 percent for the right ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5271, 5010 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided notice letters to the Veteran in October 2003 and May 2004, prior to the adjudication of the claims for service connection for the lumbar spine, bilateral knees, and right ankle disabilities.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letters also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The Veteran's claims for a higher initial ratings are downstream issues, which were initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice with regard to the claims.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to these claims, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to this claim. 

The Veteran underwent VA examinations in September 2007, October 2011, and November 2015 to obtain medical evidence regarding the nature and severity of the disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the nature, etiology, and severity of any diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

II.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

III.  Lumbar Spine Disability

Rating Criteria

The Veteran's lumbar spine disability is rated under Diagnostic Code 5242, for degenerative arthritis of the spine.  

Diagnostic Codes 5235, vertebral fracture or dislocation; 5236, sacroiliac injury and weakness; 5237, lumbosacral or cervical strain; 5238, spinal stenosis; 5239, spondylolisthesis or segmental instability; 5240, ankylosing spondylitis; 5241, spinal fusion; and 5242, degenerative arthritis of the spine; are rated under the following general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id. 

A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation is assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Diagnostic Code 5242, degenerative arthritis of the spine, requires consideration of Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Finally, Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine discussed above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under that formula, a 10 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id. Note (2).

Analysis

In this case, for the entire increased rating period, the record does not demonstrate the requisite manifestations for a rating in excess of 20 percent for the service-connected lumbar spine disability under Diagnostic Code 5242.  For a 40 percent rating, there must be evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Here, the evidence shows that for the entire period of the appeal, flexion is to at least 45 degrees and there is no ankylosis.

VA treatment records indicate that in February 2004, the Veteran was observed in a VA waiting room to be uncomfortable when sitting down.  Range of motion measurements showed slowed motion.  Forward flexion was to 65 degrees, with a grimace past 55 degrees.  Dorsiflexion was to 25 degrees, right and left lateral flexion was to 35 degrees, and right and left lateral rotation was also to 35 degrees.  X-rays showed osteoarthritis of the lower thoracici and lumbar spine, most significant at the L5-S1 level.  The treating doctor diagnosed lumbosacral spine degenerative joint disease (DJD) (spondylosis) with moderately severe range of motion deficits.  In March 2004, the Veteran reported having one week of severe back pain after a particularly hard week at work.  Range of motion was noted to be grossly slowed but essentially full.  He was assessed as having acute lumbar paraspinous spasms.  

In June 2006, the Veteran was seen at a private orthopedic treatment facility, reporting pain in his back for the last nine months.  He also reported that 3-4 months prior, he had fallen down some stairs and that had increased the pain.  He indicated that he was taking Vicodin for the pain in his back (and hips).  Examination revealed severely limited range of motion, approximately 50 percent of normal.  He also had positive straight leg raising bilaterally, with the left more severe than the right.  X-rays showed severe degenerative disc disease, primarily at the L4-5 as well as the L5-S1 vertebrae, and an MRI was recommended.  The Veteran subsequently had an MRI at VA, which revealed findings consistent with discitis-osteomyelitis, including marked vertebral marrow edema and abnormal marrow enhancement involving the L4-5 vertebral bodies with destruction of the L4-5 disc space; abnormal ventral epidural tissue at L3-4 extending to L5-S1; moderately severe to severe spinal canal stenosis at L3-4 and L4-5; L3-4, L4-5, and L5-S1 neural foraminal stenosis; possible infection to the left extensor muscle compartment; and moderately severe disc space narrowing at L5-S1 that was probably degenerative in etiology.  He was started on IV antibiotic therapy and scheduled for a neurosurgery evaluation.  

VA X-rays taken in August 2007 showed mild to moderate degenerative disc disease and spondylosis at L1-L2, L2-L3, L3-L4, and L5-S1, and fusion of the L4-L5 vertebral bodies.

The Veteran had a VA examination of the lumbar spine in September 2007.  He described a dull, aching pain in his low back and a sharp cramping pain in his right groin.  He denied any pain radiating into his buttocks or legs, except on occasion when he experienced a pain radiating to his right calf.  Upon physical examination, the Veteran did not have any radiation of pain on movement or muscles spasms.  There was minimal tenderness to deep palpation of the low back, and the straight raising was negative on the left and was unable to be accomplished on the right due to severe right hip pain.  There was no ankylosis of the lumbar spine, and range of motion testing showed forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees, all with mid pain.  After repetitive use, the thoracolumbar spine joint function was additionally limited by pain, but not fatigue, weakness, lack of endurance, or incoordination.  There was no intervertebral disc syndrome (IVDS).  

In July 2008, the Veteran reported having back pain for a month after twisting his back.  X-rays showed moderate to severe DJD, most severe at L4-S1, fusion of the L4-L5 vertebral bodies, an old partial compression of L4-L5, and mild DJD of the SI joint.

In an October 2011 VA examination, the Veteran reported symptoms including stiffness, spasms, decreased motion, fecal leakage, and erectile dysfunction.  He denied having fatigue, paresthesia, numbness, or pain.  He stated that in the past 12 months, the spinal condition had not resulted in any incapacitation.  Range of motion testing was within normal limits, including flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  After repetitive use testing, ranges of motion remained unchanged.  The lumbar spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  A neurological examination revealed no sensory deficits from L1-L5, and no sensory deficits of S1.  There were no signs of IVDS.  The examiner noted that there was no change in the Veteran's diagnosis of degenerative arthritis of the thoracic and lumbar spine.

VA treatment records show that in April 2014, the Veteran had been advised for back surgery, but declined.  In July 2014, the Veteran reported to VA that he was having a flare-up of back pain.  X-rays showed advanced degenerative spine disease and advanced lumbar spondylosis with a degree of canal stenosis at L2-3 and L3-4.  In October 2014, the Veteran had a pain clinic consultation for back (and neck, shoulder, and hip) pain.  He was noted to have likely right lower extremity radiculopathy; however, an electromyography (EMG) and NCS study showed possible early chronic neuropathic findings confined to the soleus muscle but was otherwise normal.  There were no signs of active neuropathic changes in the tested muscles to suggest a significant active lumbosacral radiculopathy.  In October 2014, the Veteran reported that he had been experiencing back pain since March 2014 when he was doing sit-ups and then "slept wrong," and requested an epidural steroid injection (ESI).  In December 2014, the Veteran had a corticosteroid injection of the right sacroiliac joint; he reported two days later than the injection did not provide any relief.

In January 2015, the Veteran had a right lumbar L3-L5 medial branch block injection; four days later, the Veteran reported an increase in hip and buttock pain and it was unclear whether the injection for back pain helped or made the pain worse.  Later that month, the Veteran had another right lumbar L3-L5 medial branch block injection.  In April 2015, the Veteran had a radiofrequency nerve ablation to the right L-3-5 medial branch, which he indicated gave him some but not total relief of his symptoms.  He denied radiating pain down the legs, numbness, and tingling.  

In July 2015, the Veteran testified in a Board hearing that in March 2014, he fell and was subsequently in a back brace for 1-2 weeks before regaining the mobility to get form his bedroom to the kitchen.  He also indicated about approximately one month prior, he started having increased pain and less mobility, so he had radio frequency ablation.  He stated that walking, standing, and range of motion were affected by his back condition.  

The Veteran had a consultation with a VA chiropractor in August 2015.  He had normal forward flexion, 20 degrees of extension, 15 degrees of right lateral flexion, 10 degrees of left lateral flexion, and 20 degrees of right and left rotation.  In September 2015, the Veteran reported that his low back pain had returned.  He had a right lumbar L3-L5 medial branch block injection and radiofrequency nerve ablation in October 2015.

Finally, in November 2015, the Veteran had another VA examination of the thoracolumbar spine.  He reported having flare-ups of pain every other day, described as "a chronic ache to sharp stabbing pain."  Range of motion measurements showed flexion to 55 degrees, extension to 15 degrees, right and left lateral flexion to 30 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 30 degrees.  After repetitive use testing with at least three repetitions, flexion was to 45 degrees, extension was to 10 degrees, right lateral flexion was to 15 degrees, left lateral flexion was to 20 degrees, and right and left lateral rotation were to 20 degrees.  Additional loss of function or range of motion after repetitive use testing included pain, fatigue, lack of endurance, and incoordination.  He also had tenderness on palpation of the mid-lumbar spine and paravertebral muscles at L1-5 and L5-S1.  The examiner indicated that the examination was being conducted during a flare-up, and that the Veteran had muscle spasm, tenderness, and guarding that resulted in an abnormal gait or abnormal spinal contour.  Muscle strength testing was normal, bilateral knee reflexes were absent, and a sensory examination was normal.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He also did not have intervertebral disc syndrome (IVDS).

Review of the evidence of record reveals that the Veteran does not meet the criteria for a higher evaluation for the manifestations of his lumbar spine disability.  All measures of forward flexion taken during the period of appeal indicate that the Veteran consistently had forward flexion to at least 45 degrees.  In addition, there is no evidence of favorable ankylosis of the entire thoracolumbar spine.

The Board has considered whether a disability rating higher than 20 percent is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also see also Burton v. Shinseki, 25 Vet. App. 1 (2011); Mitchell v. Shinseki, 24 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40  and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  Even taking into account repetitive use testing, pain, weakness, fatigability, weakness, and incoordination, the Veteran retained a range of motion to at least 45 degrees.  In other words, any additional limitation due to pain does not more nearly approximate a finding of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Accordingly, the current 20 percent rating contemplates the functional loss due to pain and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07. 

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  However, the Board finds no basis upon which to assign an evaluation in excess of 20 percent for the Veteran's lumbar spine disability at any point during the period of appeal, aside from the bowel impairment and erectile dysfunction associated with the lumbar spine disability, for which the Veteran is already service-connected.

A higher rating is not warranted under Diagnostic Code 5243, as the Veteran has never been found to have IVDS, or any physician-prescribed bed rest, which is the requirement for an incapacitating episode of IVDS.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1. 

A separate rating for lower extremity radiculopathy is also not warranted.  Although the Veteran reported some symptoms of radiculopathy, he has not been diagnosed with radiculopathy.  The October 2011 and November 2015 VA examiners found that the Veteran did not have radiculopathy, and an October 2014 EMG test also showed no significant radiculopathy.  As such, a separate rating for radiculopathy of the lower extremities as secondary to the lumbar disability is not warranted.  See 38 C.F.R. § 4.124a , Diagnostic Code 8520. 

In sum, the preponderance of the evidence is against the  award of a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability for the entire appeal period.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.





IV.  Bilateral Knee Disabilities

Rating Criteria

The Veteran's bilateral knee disabilities are rated under Diagnostic Code 5257, for recurrent subluxation or lateral instability of the knee.  

Diagnostic Codes 5256 through 5263 set forth the relevant provisions for disabilities of the knee.

Diagnostic Code 5256 governs ankylosis of the knee, and provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

 The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5257 governs other impairment of the knee, providing respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id. 

Diagnostic Code 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  Id. 

Diagnostic Code 5260, which governs limitation of leg flexion, provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  Id.  

Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  Id.  

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  Id.

Diagnostic Code 5263 provides a maximum 10 percent rating for genu recurvatum that is acquired and traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  Id.

Analysis

In this case, for the entire increased rating period, the record does not demonstrate the requisite manifestations for a rating in excess of 20 percent for the left knee disability or in excess of 10 percent for the right knee disability, both under Diagnostic Code 5257.  To warrant a 30 percent rating for the left knee there must be severe recurrent subluxation or lateral instability, and to warrant a 20 percent rating for the right knee there must be moderate recurrent subluxation or lateral instability.

VA treatment records indicate that in February 2004, the Veteran reported having flare-ups of knee pain that occurred approximately 3 times per month, persisted for 2-4 days each time, and required nearly complete bed rest for 24 hours.  He reported that he had been experiencing heightened pain for the past two months, presumably due to cold weather.  Physical examination revealed crepitance on range of motion testing.  Right knee active flexion was to 105 degrees, passive flexion was to 115 degrees, and there was zero degrees of extension.  Left knee active flexion was to 95 degrees, passive flexion was to 115 degrees, and extension was "essentially [a] straight line."  Both knees had mild medial and lateral laxity; with the left showing somewhat more laxity than the right.  The Veteran had medial and lateral tenderness to palpation.  X-rays showed bilateral patellofemoral osteoarthritis with joint space narrowing and osteophyte formation, left medial compartment osteoarthritis with joint space narrowing and small marginal osteophytes, and bilateral suprapatellar effusions.  The treating doctor diagnosed bilateral knee DJD (status post-right ACL repair) with residually chronically painful motion, and chondromalacia patella of both knees.

In August 2004, the Veteran was noted to require knee bilateral knee braces due to instability and risk of falling.  He had an unstable, rolling gait and he sat and stood with obvious difficulty.

In October 2011, the Veteran had a VA examination of the bilateral knees.  He reported symptoms including stiffness, swelling, heat, redness, fatigability, deformity, tenderness, and pain.  He denied having weakness, giving way, lack of endurance, locking, drainage, effusion, subluxation, and dislocation.  He also denied having any flare-ups.  He stated that in the past 12 months, the spinal condition had not resulted in any incapacitation.  Range of motion measurements were within normal limits, including flexion to 140 degrees and zero degrees of extension, bilaterally.  After repetitive use testing, there was no additional degree of limitation.  Neither knee had additional limitations due to pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner found that neither knee showed signs of subluxation.  The examiner noted that there was no change in diagnoses of patellofemoral osteoarthritis of the bilateral knees.

The Veteran testified in the July 2015 Board hearing that his range of motion was a little greater in his right knee than the left knee.  He indicated that he also had some swelling in the left knee and that he had prosthetics to wear on both knees, which he wore when he could but were sometimes hard to wear with pants.  He stated that he has constant pain, and that he held onto railings when he went up and down stairs.  The Veteran noted that his left knee felt like it was going to give out as often as six times per month, but that he had not fallen.

In November 2015, the Veteran had another VA examination of the bilateral knees.  He reported that he continued to have bilateral knee pain, with the left greater than the right.  He also reported intermittent swelling in the left, as well as popping, but no locking or buckling.  Range of motion testing revealed right knee flexion to 110 degrees and extension to zero degrees, with pain on flexion and evidence of pain with weight-bearing, but no additional functional loss or range of motion after three repetitions of repetitive use testing.  He also had right knee tenderness on palpation of the patella superior and aspect, and there was objective evidence of crepitus.  The left knee had flexion to 80 degrees and extension to zero degrees, with pain on flexion and evidence of pain with weight-bearing, but no additional functional loss or range of motion after three repetitions of repetitive use testing.  He also had left knee tenderness on palpation of the on the medial joint line, and there was objective evidence of crepitus.  The examiner noted that pain, fatigue, and lack of endurance significantly limited bilateral functional ability with repeated use or during a flare-up, including right knee flexion to 90 degrees and left knee flexion to 70 degrees.  The examiner also noted that neither knee had ankylosis or a history of recurrent subluxation or lateral instability.  The left knee had a history of recurrent effusion, but neither knee was found to have any joint instability.  X-rays showed tricompartmental chondrocalcinosis, severe left medial compartment osteoarthritis, moderate right medial compartment osteoarthritis, severe patellofemoral osteoarthritis bilaterally, calcifications in the quadriceps tendon insertion into the patella bilaterally, and arterial calcifications.

The evidence establishes that for the entire period of appeal, the Veteran's left knee and right knee disabilities were manifested by pain, pain on palpation, flexion limited to no more than 70 degrees in the left knee and 90 degrees in the right knee.  Since 2004, when the Veteran was noted to have mild medial and lateral laxity and was issued bilateral knee braces, there have been no objective findings of recurrent subluxation or lateral instability.  The November 2015 VA examiner specifically noted that the Veteran did not have a history of recurrent subluxation or lateral instability, and joint stability tests did not reveal any instability.

Furthermore, the Veteran clearly does not have ankylosis to warrant a separate rating under Diagnostic Code 5256 (ankylosis), and there is no evidence of flexion limited to 60 degrees, extension limited to 5 degrees, malunion of the tibia and fibula, or genu recurvatum to warrant separate ratings under Diagnostic Codes 5260 (limitation of flexion), 5261 (limitation of extension), 5262 (malunion of the tibia and fibula), or 5263 (genu recurvatum).

With regard to Diagnostic Code 5258, the Board finds that a separate 20 percent rating for the left knee disability is warranted under this diagnostic code for effusion into the joint, which does not violate the prohibition against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  The Board finds that the effusion manifested by the Veteran's left knee disability, is not contemplated by the 20 percent disability rating currently assigned under Diagnostic Code 5257 for lateral instability.  As such, a separate 20 percent rating for the left knee disability under Diagnostic Code 5258 is supported by the evidence of this case.  VAOPGCPREC 23-97, 9-98; 38 C.F.R. § 4.71a.  

It is unclear whether Diagnostic Code 5259 applies; however, the Veteran may not be assigned separate ratings under both Diagnostic Codes 5258 and 5259, as that would constitute unlawful pyramiding.  The rating criteria under Diagnostic Codes 5258 and 5259 differ from each other only in that the semilunar cartilage is dislocated in Diagnostic Code 5258 and surgically absent in Diagnostic Code 5259.  Diagnostic Code 5258 requires dislocation of the semilunar cartilage with symptoms of frequent joint "locking," pain, and effusion and Diagnostic Code 5259 requires removal of the semilunar cartilage that is symptomatic; therefore, Diagnostic Codes 5258 and 5259 overlap with each other in pain, effusion, and locking, but not as to dislocation or surgical absence.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Thus, granting separate ratings for the same manifestations, specifically, effusion into the left knee joint under both Diagnostic Codes 5258 and 5259 would constitute impermissible pyramiding.  38 C.F.R. § 4.14.

In sum, the preponderance of the evidence is against the award of a rating in excess of 20 percent for the Veteran's left knee disability and in excess of 10 percent for the right knee disability, both under Diagnostic Code 5257, for the entire period of appeal.  As a preponderance of the evidence is against the award of increased evaluations, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3 , 4.7.  However, a separate 20 percent rating for the left knee disability under Diagnostic Code 5258 is warranted for the entire period of appeal.

V.  Right Ankle Disability

Rating Criteria

The Veteran's right ankle disability is rated under Diagnostic Codes 5271-5010.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27.  The first four digits, 5271, represent the diagnostic code used to rate limitation of motion of the ankle.  The second four digits after the hyphen, 5010, represent the diagnostic code for rating traumatic arthritis.

Diagnostic Codes 5262 and 5270 through 5274 set forth the relevant provisions for the disabilities of the ankle. 

Diagnostic Code 5262 provides ratings for impairment of the tibia and fibula as discussed above.

Diagnostic Code 5270 governs ankylosis of the ankle, and provides a 20 percent rating for ankle ankylosis in plantar flexion, less than 30 degrees.  A 30 percent rating is provided for ankle ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between zero degrees and 10 degrees.  A 40 percent rating is provided for ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  Id.  Normal ankle joint motion is from zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5271 governs limited motion of ankle, providing respective ratings of 10 and 20 percent for moderate or marked limited motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5272 governs ankylosis of the subastragalar or tarsal joint, providing a 10 percent rating for a good weight-bearing position, and a 20 percent rating for a poor weight-bearing position.  Id. 

Diagnostic Code 5273 provides that malunion of the os calcis or astragalus with moderate deformity warrants a 10 percent rating, and malunion of the os calcis or astragalus with marked deformity warrants a 20 percent rating.  Id.

Diagnostic Code 5274 provides a 20 percent rating for an astragalectomy.  Id.

Analysis

In this case, for the entire increased rating period, the record does not demonstrate the requisite manifestations for a rating in excess of 10 percent for the right ankle disability under Diagnostic Codes 5271-5010.  For a 20 percent rating, there must be evidence of marked limited motion.  

In a July 2004 VA examination, the Veteran reported that his ankle had remained swollen since a sports injury and cold weather increased the pain.  He denied any giving way or folding in.  Physical examination revealed mild swelling on the right lateral malleolus and tenderness.  There was no heat, redness, effusion, drainage, or abnormal movement of the right ankle.  There was also no crepitus noted on motion.  Dorsiflexion was normal (zero to 20 degrees) and plantar flexion was also normal (zero to 45 degrees), and the right ankle was not additionally affected by pain, fatigue, weakness, lack of endurance, or incoordination.  An x-ray showed mild widening of the medial portion of the ankle mortise, which could be secondary to a ligamentous injury.  The diagnosis was status post-right ankle injury with residual chronic right ankle swelling and mild post-traumatic arthritis.

In an October 2011 VA examination, the Veteran reported symptoms including stiffness and pain.  He did not have weakness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, or dislocation.  He also denied having any flare-ups.  He stated that in the past 12 months, the ankle condition had not resulted in any incapacitation.  Range of motion measurements revealed dorsiflexion to 20 degrees with pain at 15 degrees, and plantar flexion to 45 degrees with pain at 45 degrees.  After repetitive use testing, dorsiflexion decreased by 5 degrees.  The right ankle joint was additionally limited after repetitive use due to pain.  The examiner indicated that there was no change in the Veteran's diagnosis of status post right ankle fracture.  

In the July 2015 Board hearing, the Veteran testified that his ankle swelled, he had numbness in the toes, and very marked limitation of motion.

In a November 2015 VA examination, the Veteran reported having chronic pain and stiffness in the right ankle, which was aggravated by prolonged standing and wlaking.  He also reported having flare-ups that were "agonizing."  Range of motion measurements showed dorsiflexion to 15 degrees and plantar flexion to 40 degrees.  After repetitive use testing with three repetitions, there was no additional loss of function or range of motion.  He also had tenderness on palpation of the lateral malleolus (ATF ligament).  There was no objective evidence of crepitus.  The examiner indicated that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time, but that pain, weakness, fatigability, or incoordination could significantly limit functional ability during a flare-up.  Stability tests did not indicate any instability, and there was also no ankylosis or reduction of muscle strength.  X-rays showed ossific fragment in the medial ankle mortise that were likely post-traumatic.

Review of the evidence of record reveals that the Veteran does not meet the criteria for a higher evaluation for the right ankle disability.  All range of motion measurements indicate that, at worst, dorsiflexion was to 15 degrees and plantar flexion was to 40 degrees, which each represent a five-degree limitation of motion.  See 38 C.F.R. § 4.71a, Plate II.  Moreover, the ankle does not show evidence of crepitus, instability, or loss of muscle strength, to constitute "marked" limited motion.

The Board has considered whether a higher disability rating than 10 percent for the right ankle disability is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Board finds, however, that there is no basis for the assignment of an additional disability rating due to pain, weakness, fatigability, weakness, or incoordination.  There have been no findings of instability in the Veteran's right ankle.  Furthermore, even after repetitive use testing, the Veteran retained dorsiflexion to 15 degrees and plantar flexion to 40 degrees.  Therefore, any additional limitation due to pain does not more nearly approximate a finding of marked limitation of motion in the Veteran's right ankle.  See 38 C.F.R. § 4.45 , 4.71a, Diagnostic Code 5271.

Consideration has also been given to the potential application of the other diagnostic codes for diseases of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274.  However, the Veteran has not been found to have ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or an astragalectomy to warrant consideration of ratings under Diagnostic Codes 5270, 5272, 5273, or 5274.  

In sum, the preponderance of the evidence is against the  award of a rating in excess of 10 percent for the Veteran's service-connected right ankle disability for the entire appeal period.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.




VI.  Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, pain on palpation, and limited range of motion are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

For the entire period of appeal, a rating in excess of 20 percent for the lumbar spine disability is denied.

For the entire period of appeal, a rating in excess of 20 percent for the left knee disability is denied.

For the entire period of appeal, a separate rating of 20 percent for the left knee disability under Diagnostic Code 5258 is granted.

For the entire period of appeal, a rating in excess of 10 percent for the right knee disability is denied.

For the entire period of appeal, a rating in excess of 10 percent for the right ankle disability is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


